— Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the Administrative Adjudication Bureau of the Department of Motor Vehicles, dated May 2, 1985, which confirmed a determination of an Administrative Law Judge, dated March 22, 1984, which, after a hearing, found the petitioner guilty of speeding, in violation of Vehicle and Traffic Law § 1180 (d) and New York City Traffic Regulations § 60-A.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
There is substantial evidence to support the challenged determination. Mollen, P. J., Bracken, Lawrence and Kooper, JJ., concur.